             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


DARIUS BURLINSON,

      Plaintiff,

v.                                          Case No. 4:18cv595-MW/CAS

C. O. FRANCIS, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 50. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The motion to dismiss filed by Defendants Francis and Morgan, ECF No.

36, is GRANTED and Plaintiff’s claims against Defendants Francis and Morgan are

DISMISSED with prejudice for failure to state a claim upon which relief may




                                        1
granted, pursuant to 28 U.S.C.§ 1915(e)(2)(B)(ii) and § 1915A(b)(i). This case is

REMANDED to the Magistrate Judge for further proceedings.

     SO ORDERED on February 27, 2020.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge




                                       2
